Citation Nr: 1729536	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  12-25 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy of the upper and lower extremities.   

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

EM Lederman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1968 to December 1969, with service in the Republic of Vietnam.  He was awarded a Combat Infantryman Badge as a result of his service.    

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran testified at a Travel Board Hearing before the undersigned Veterans Law Judge in November 2015.  A transcript of the hearing is of record.  

The Board previously remanded this appeal in January 2016, and it is again REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court of Appeals for Veterans Claims held that compliance with remand instructions is neither optional nor discretionary.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.

Notably, regarding the claim for peripheral neuropathy, the Board directed the AOJ to provide the Veteran with a VA neurology examination with a qualified neurologist.  Although the Veteran was provided with examinations in May 2016 and April 2017, neither was conducted by a neurologist.  Therefore, to ensure substantial compliance with the Board's January 2016 remand directives, remand for an addendum opinion (and a new examination, if needed) with a neurologist is required.  See Stegall, supra.

Regarding hearing loss, the May 2016 and April 2017 VA examiners opined that the Veteran's hearing loss was less likely than not caused by service.  The 2016 opinion is inadequate, as it does not address the possibility of delayed onset hearing loss.  Moreover, the 2017 VA examiner refuted the medical plausibility of delayed onset hearing loss based on an Institute of Medicine (IOM) study in 2005 indicating "that there was no scientific evidence to support delayed onset of noise induced hearing loss."  

The Board observes that Court has recently noted that medical opinions citing this IOM report in this manner appear to misstate or incompletely contemplate the IOM report's pertinent conclusions.  See, e.g., Lemmons v. McDonald, No. 15-3043, 2016 LEXIS 1646 (Vet. App. October 28, 2016) (non-precedential); Bethea v. Derwinski, 2 Vet. App. 252 (1992) (single-judge memorandum decisions may be cited or relied upon for any persuasiveness or reasoning they contain).  The Court has repeatedly directed attention to the fact that, although the IOM report states "based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely" that the onset of hearing loss begins years after noise exposure occurs (IOM report at 47), this statement does not reflect the full extent of the report's findings pertinent to the matter.  While a portion of the IOM report found there is no evidence of delayed onset hearing loss due to noise exposure, another portion of the same IOM Report found that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure." (IOM report at 203-04.)  The Court has directed attention to the fact that the IOM report's language may support a theory of service connection involving delayed onset of a Veteran's perception of hearing loss such that a VA examiner's citation of the report should contemplate to all of the pertinent aspects of its findings.

Accordingly, in light of the recent attention to this language presenting a more complete understanding of the IOM report's pertinent conclusions, the Board finds that a remand for an addendum opinion regarding the Veteran's bilateral hearing loss is necessary.  Updated treatment records should also be secured.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records.

2.  Then refer the claims file to a neurologist for preparation of an addendum opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.  The examiner is requested to:

(a) List all current neurological disabilities of the upper and lower extremities present since May 2010.  Please specifically state whether the Veteran has any sensory or motor neuropathy of the upper or lower extremities.  

(b) For each disability so diagnosed, please opine as to whether it is at least as likely as not (50 percent probability or more) that such disability had its onset in service or is otherwise related to service.  In addressing this question, please consider (1) the Veteran's testimony as to pain and numbness in the extremities during and since service, (2) his endorsement of leg cramps in December 1969, (3) his conceded exposure to herbicide agents, and (4) his treatment for malaria with Dapsone.  To this end, the examiner must discuss the medical treatise evidence the Veteran submitted in November 2015 ("How Clinically Relevant is Dapsone-related Peripheral Neuropathy?") as support for his assertion that the in-service treatment of malaria with Dapsone may have caused his current neurologic symptoms.  

A robust rationale is requested.  If the examiner cannot provide an opinion without resorting to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

3.  Obtain an addendum opinion from the April 2017 VA audiologist (or other audiologist, if unavailable) addressing the etiology of the Veteran's bilateral hearing loss.  The claims file should be made available to and reviewed by the examiner.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or higher) that the Veteran's bilateral hearing loss had its onset in, or is otherwise related to, active service, including conceded acoustic trauma sustained therein.  Please note that the absence of hearing loss pursuant to 38 C.F.R. § 3.385 during service cannot, standing alone, serve as a basis of a negative opinion.  Moreover, the examiner must discuss the IOM Report on noise exposure in the military (cited as authority in the April 2017 VA medical opinion), which states that it is "unlikely" that the onset of hearing loss begins years after noise exposure occurs, but also states that "an individual's awareness of the effects of noise on hearing may be delayed considerably after the noise exposure."

4.  Then readjudicate the claims, and issue a Supplemental Statement of the Case, as appropriate.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).


